Citation Nr: 1228659	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO. 04-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left tibia disorder, to include as secondary to service-connected osteoarthritis of the left knee. 

2. Entitlement to an initial compensable disability evaluation for osteoarthritis of the left knee, status post excision of osteochondroma, prior to June 19, 2001.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1979 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, denying the Veteran's claims. 

The Veteran requested and was afforded a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC in March 2007. A transcript of this hearing is associated with the claims file. 

These claims were previously denied by the Board in an October 2007 decision. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2009, the Court issued a Memorandum Decision confirming the Board's October 2007 denial of entitlement to an effective date prior to April 21, 1986 for the grant of service connection for the residuals of a left knee injury and vacating the October 2007 Board decision including to the extent of its denial of the claims currently on appeal. The case was then remanded by the Board in May 2010 for additional evidentiary development. The Board in a December 2010 decision the denied the claims currently on appeal. The Veteran again appealed the claims to the Court, and the Court by a March 2012 Memorandum Decision vacated the Board's December 2010 decision as to the presently appealed issues. The case now returns to the Board for action consistent with the Memorandum Decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The appealed claims require remand based on the March 2012 Court Memorandum Decision vacating the December 2010 Board decision and remanding the case for action consistent with actions which the Secretary, in pleadings before the Court, conceded were necessary. Additional development is accordingly required, as discussed below. 

As the Secretary acknowledged that the Board in the "Reasons and Bases" portion of its December 2010 decision failed to adequately address questions of presumption of soundness, and questions of potential application of rules governing congenital or development defects versus diseases, and thus whether the Veteran's Osgood-Schlatter's disease or claimed left tibial disability should have been found to have existed prior to service, to have overcome the presumptions of soundness, or even should have been considered a disease or disability for VA purposes. 

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1137 (West 2002). This is the "presumption of soundness." To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); 70 Fed. Reg. 23 ,027 (May 4, 2005). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service. 38 C.F.R. §§ 3.303(c) , 4.9. More so, service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2. 

The VA examiner in an August 2009 addendum to a December 2008 VA examination characterized the Veteran's Osgood-Schlatter's disease as a developmental condition, and this raises the possibility of it not being a disease or disability for VA purposes. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127. However, the examiner also then noted that the Veteran's Osgood-Schlatter's disease in the left tibia had improved since service up to the time of examination. This non-static character of the Veteran's Osgood-Schlatter's disease would seem to support status as a disease (and hence potentially subject to compensation) rather than a defect. 

However, this non-static character of the Veteran's Osgood-Schlatter's disease may not be sufficient in determining whether a defect versus disease was present, and further whether the presumption of soundness may apply in this case. The applicable regulation also lists congenital malformations as a conditions which if present, even if discovered in service, are to be considered as establishing "clear and unmistakable proof" of their having existing prior to service, provided that this is consistent with "medical principles so universally recognized as to constitute fact" and the existence of the disability prior to service is "in accordance with these principles," so that "no additional or confirmatory evidence is necessary." 38 C.F.R. § 3.303(c). Thus, even though the Veteran's Osgood-Schlatter's disease was not noted upon service entry, and even though medical evidence supports a change in the status of the Osgood-Schlatter's disease over time, the Board believes that the condition may yet be considered a defect, or at least a congenital malformation, so that universally recognized medical principals, if present and applicable, would serve to establish the presence of Osgood-Schlatter's disease prior to service and serve to render the presumption of soundness inapplicable, pursuant to 38 C.F.R. § 3.303(c). These medical questions has yet to be satisfactorily answered in this case. 

If the presumption of soundness is found inapplicable, the question then presented is whether the Veteran had an increase in severity of disability associated with this Osgood-Schlatter's disease during service, such as degeneration of the tibial head, so as to support service connection for superimposing additional disability based on aggravation. A December 2008 VA examiner's October 2009 addendum finding that the Veteran's Osgood-Schlatter's disease had improved since service does not answer whether the disease became worse in service, and whether it has remained worse than it had been prior to service entry. 

All of the above unanswered medical questions must ultimately be answered by further VA examination. 

Regarding the left knee disability increased rating claim, a rating or ratings are at issue for the period from the date of receipt of a previously unadjudicated claim for service connection for left knee disorder in April 1986, up to the June 19, 2001, date of assignment of a 10 percent disability evaluation. 

A February 1980 service treatment record demonstrates that the Veteran was hospitalized for the excision of an osteochondroma of the left femur during active duty. Following, this operation, the Veteran was given 10 days of convalescent leave in March 1980. The Veteran was again hospitalized in March 1980 for a possible septic knee, treated with antibiotics. Subsequent examination revealed the Veteran to be in minimal distress, though he walked with crutches and an antalgic gait. Range of motion measurements demonstrated extension to 0 degrees and flexion to 95 degrees and there was no evidence of instability or effusion. There was some tenderness and patellar crepitus. X-rays revealed no narrowing of the joint or any stress fracture. 

The Veteran was discharged from active duty in September 1980. The Veteran subsequently filed a claim of service connection for a left knee disorder in April 1986 that was never adjudicated. In a December 1992 statement, the Veteran indicated that he had only been treated for his knee once since his separation from active duty, and this was in 1986 at the VA Medical Center (VAMC) in Reno. The VAMC in Reno, Nevada notified VA in July 1993 that they had no records available matching the Veteran's name and Social Security number. The Veteran again filed a claim for service connection for a left knee disability in June 2001, and in an October 2002 statement, the Veteran indicated that he did not have any additional evidence in support of his claim, since records from the Washoe Health System from 1980 had been purged. 

The first medical evidence of record of treatment for the left knee post service is a May 1998 VA outpatient treatment record in which the Veteran was complaining of pain in the left knee joint. No objective findings were then noted. An October 2000 VA outpatient treatment record noted that the Veteran previously had surgery on his left knee but did not note chronic knee condition.

At a November 2002 examination the Veteran informed that he had pain in the left knee which was a constant dull ache, rated at a 4 on a 1 to 10 pain scale, as well as intermittent swelling. He also had pain in the right knee, but to a lesser degree. The condition was exacerbated by wet, cold weather. The Veteran used no supportive or assistive device, including no knee brace or cane. He reported working in the upholstery business and asserted that this increased his knee pain. As an additional limitation, he reported being unable to run. He took pain medication for his back which also helped his knees, producing a reported 50 percent improvement. Upon physical examination, the examiner identified a moderate click with palpation on either side of the left knee with flexion and extension, as contrasted with mild clicking similarly detected in the right knee. Range of motion of the left knee was from zero to 140 degrees without complained of pain anywhere in the range of motion. The knee was stable and musculature in the lower extremities was symmetrical and well-developed. The Veteran was noted to dress independently, and was observed walking fifty feet down the hall with heel and toe strike, with a brisk stride, and without limp. 

The Secretary in pleadings before the Court conceded that the Board should have considered the need for a retrospective VA examination to address the severity of knee disability for the rating interval prior to June 19, 2001, with due regard for the application of Chotta v. Peake, 22 Vet. App. 80 (2008) (addressing the need for a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period). Indeed, upon current review of the claims, the Board observes that there is scant evidence of knee disability after the Veteran's interval of service and prior to June 19, 2001, as noted above. The Secretary questioned the support for a non-compensable rating where findings in service in 1980 appeared substantially similar to those upon VA examination in 2002, again with scant evidence of the interval from 1980 until June 19, 2001. 

Based on the Secretary's concessions, the Board finds that remand of the appealed left knee increased rating claim for the interval prior to June 19, 2001, is in order for such a retrospective VA examination. See Chotta; see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Additionally, upon remand the examiner must address whether the Veteran had semi-lunar cartilage removal when he underwent removal of an osteochondroma in service, and if so whether there is disability associated with such semilunar cartilage removal distinct from other symptomatic disability of the knee, so as to warrant a separate 10 percent disability evaluation for separately symptomatic semi-lunar cartilage removal under Diagnostic Code 5259. The Secretary also conceded the Board's failure to address this question in its December 2010 decision.

Similarly, to the extent there is any Osgood-Schlatter's disease or superimposing disease which increased in severity during the Veteran's period of active service, the examiner should address whether this constitutes distinct disability from the left knee disability which is already service connected, or alternatively, whether a distinct rating for distinct disability is not warranted. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims the subject of this remand. 

2. With the Veteran's assistance and authorization, as appropriate, obtain any additional private or VA records of treatment not yet obtained.

3. Thereafter, schedule the Veteran for a VA joints examination to address questions concerning the nature and etiology of any current left tibial disorder, and to address questions concerning the nature and severity of left knee disability for the interval from April 21, 1986, through June 18, 2001, based on retrospective assessment of available evidence. The entire claims file and a copy of this remand should be made available to the examiner for review. All necessary tests and studies should be conducted. The examiner should address the following: 

a. The examiner is advised that the current examination requires specific answers to particular questions dictated by the nature and status of the Veteran's claims, and also requires what must admittedly be some degree of speculation as to the status of a left knee disability over a prior interval based on limited evidence. Answers to the questions posed are nonetheless requested based on available evidence and informed medical judgment. The examiner's efforts to arrive at answers are duly appreciated. These questions pertain to the Veteran's single period of active service from September 25, 1979, to September 26, 1980, and also pertain to time intervals after service.

b. The examiner is also advised that, to the extent found to be relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of severity of disability. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed disabilities. 

c. The examiner should carefully review the service and post-service record for evidence of left tibia disability. Note Osgood-Schlatter's disease as identified in service. Also note post-service history of Osgood-Schlatter's disease, including most recent assessments provided by the December 2008 VA examination and an October 2009 addendum to that examination report. The examiner may also observe that the Veteran underwent a left medial meniscectomy in September 2010, with that operative report also contained in the claims file. The examiner is asked to answer the following: 

(1) Is the Veteran's Osgood-Schlatter's disease best characterized as a congenital or developmental defect, a congenital malformation, or a disease or disability? Please support this answer by explicit reasoning supported by evidence of record and sound medical judgment. 

(2) What, if any, medical principals which are 'so universally recognized as to constitute fact' support this answer so that 'no additional or confirmatory evidence is necessary'? (The Board is here citing relevant provisions of 38 C.F.R. § 3.303(c) (2011).)

(3) Is there clear and unmistakable evidence (obvious and manifest) both that the Veteran's Osgood-Schlatter's disease existed prior to service and was not aggravated (permanently increased in severity) during service? 

(4) Is it at least as likely as not (50 percent or greater probability) that Osgood-Schlatter's disease was aggravated (permanently increased in severity) during service?

(5) Is it at least as likely as not (50 percent or greater probability) that there is superimposing disability of the left tibia (disability in addition to the Osgood-Schlatter's disease) which either developed in service or was otherwise causally related to service.

(6) Is it at least as likely as not (50 percent or greater probability) that disability of the left tibia was either caused or aggravated (permanently increased in severity) by the Veteran's service-connected osteoarthritis of the right knee? 

(7) Does any current left tibia disability constitute a distinct disability, to include distinct impairment in functioning, from the Veteran's service-connected osteoarthritis of the right knee? 

(8) Complete explanations should be provided for all the answers to the above questions. 

d. The examiner should carefully review records of treatment and examination from service and following service, as well as layperson statements and other evidence of record, and attempt to ascertain, retrospectively, the nature and severity of the Veteran's osteoarthritis of the left knee, status post excision of an osteochondroma, for the rating interval from April 21, 1986, through June 18, 2001. This should include addressing any indicated intervals of greater or lesser disability over this time span. This should involve estimates of range of motion of the knee in both flexion and extension, as well as any subluxation or lateral instability, and any other associated knee impairment. The examiner should also address impacts on functioning of any pain and pain on motion, weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups, as is required pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). The examiner should also address flare-ups during this interval, if any, and their impact on functioning. Impact on capacity for substantially gainful work, both sedentary and non-sedentary, should also be addressed. 

e. The examiner should also address whether the Veteran's semi-lunar cartilage was removed when the Veteran underwent removal of an osteochondroma in service, and if so whether there is disability associated with such semilunar cartilage removal distinct from other symptomatic disability of the knee. If so, the examiner should address the extent of any such disability due to semilunar cartilage removal distinct from that due to the Veteran's osteoarthritis of the left knee, both for the interval from April 21, 1986, through June 18, 2001, and currently. 

f. The examiner should, to the extent possible, differentiate disability due to the left knee or left tibia from disability due to other causes, including the Veteran's notable spine disability and any radiculopathy, as reflected in the record. 

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why this is so.

4. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


